Title: General Orders, 5 August 1780
From: Washington, George
To: 


					
						Head Quarters Peekskill Saturday Augt 5th 1780
						
							Parole Pomona 
							 Countersigns Quin QuickWatchword Parade
						
					
					Brigade returns of the Drafts and recruits regimentally digested, who have joined since the last returns of that kind are to be transmitted to the Orderly Office tomorrow at orderly time; after that every two days, of the recruits or drafts that shall have joined since the preceding returns.
					A Field officer from each Division and a Captain Sub., four serjeants four Corporals and Sixty privates who are best acquainted with the management of boats from each Brigade in the Left wing are to be detached and left at Verplank’s point as said Divisions and Brigades cross the Ferry, to assist in transporting the baggage of General Staff Stores &ca they are to remain ’till General Greene permits them to rejoin.
					The Park of Artillery is to encamp in the Centre of the 2d Line.
					Lieutenant Colonel Smith is appointed Inspector and will consider the Light Infantry in his Department.
					Major Rice is appointed Inspector to Stark’s brigade.
					Major Scott as eldest brigade Inspector in General McDougall’s Division will do the duty of Inspector to the Division.
				